PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/465,548
Filing Date: 5/30/2019
Appellant(s): Halliburton Energy Services



__________________
John Ross Flynt
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 1/25/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
C. Rejection of claims 1-20 under 35 USC §103 over US Publication 2015/0185354 (Hayman) in view of US Publication 2010/0039115 (Bespalov) and US Publication 2015/0008927 (Cheung).
1. Independent claim 1 is patentable because the combination Hayman, Bespalov, and Cheung do not teach each limitation of the claim.  
2. Independent claim 14 is patentable because the combination Hayman, Bespalov, and Cheung do not teach each limitation of the claim.
(2) Response to Argument
1. Independent claim 1 is patentable because the combination Hayman, Bespalov, and Cheung do not teach each limitation of the claim. 
Appellant’s argument is that the references, specifically Bespalov, does not teach “applying a dielectric effect correction to the impedance measurements.” 
Appellant argues that although not recited in the claim, viewed in light of the specification, the dielectric effect correction of claim 1 is limited to a correction from the formation, whereas the correction factor of Bespalov is of the “mud or other fluid in the wellbore.”  
Lastly, Appellant concludes Hayman and Cheung do not teach what is not taught by Bespalov.
EXAMINER’S RESPONSE: 
Both the Hayman reference and the Bespalov reference discloses “applying a dielectric effect correction to the impedance measurements” and as explained below, Hayman discloses the same dielectric effect correction of the instant claims.  
First, in response to Appellant’s argument that Bespalov fails to show a dielectric effect correction that is limited to a correction from the formation, as Appellant notes, this feature is not recited in the instant claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, this feature does not define over Bespalov.  Further, Hayman teaches a dielectric effect correction due to the formation at paragraph [0045] “the formation impedance Zf” and paragraph [0057], “an embodiment of the present invention seeks to discriminate against the mud and to become only sensitive to the formation, thus allowing better imaging in formations.” Although Hayman discloses “impedance,” a dielectric constant of a material depends on its capacitive nature, where impedance depends on both capacitance and resistance.  Hayman’s total impedance formula includes a built-in dielectric effect correction in its disclosure, explained below.
Reviewing Appellant’s specification,  the instant specification does not specifically disclose what “a dielectric effect correction” is, i.e. there no specific teaching, constant, value, or formula for “a dielectric effect correction.” At best, on pages 15-17 of the as-filed specification, Zcorr is defined as an impedance corrected for a dielectric effect; therefore Zcorr is the total, or corrected, impedance, and is the result of applying the dielectric effect correction to the measurements.   Solving for equation 10 of the instant specification ZF=ZBF – Zmud, leads to equation 11, the formula in claim 2 for the total, or corrected, impedance Zcorr.
m+/-Zf as the total or corrected impedance, Z.  Hayman defines the two terms formation impedance Zm = (dm/Am) δ*m and mud impedance Zf = (df/Af)/ δ*f .  Plugging in Zm and Zf and solving as shown in Appendix A, a person of ordinary skill in the art arrives at the formula recited in claim 2, ZBF(1- j tan(ɸz)).  Therefore, Hayman’s total impedance Z discloses corrected impedance Zcorr.  
Hayman inherently discloses “applying a dielectric effect correction to the impedance measurements” because it discloses the same total or corrected impedance formula as the instant application, after the dielectric effect correction is applied.  The dielectric effect correction 1- j tan(ɸz) is inherently embedded in the total impedance formula of Hayman, in the same manner the instant application embeds the dielectric effect correction in the corrected impedance formula of claim 2.  
Secondary reference Bespalov is cited because it explicitly teaches a correction factor in the Abstract and Paragraph [0048].  Instant claim 1 does not explicitly recite or require a certain dielectric effect correction, or limit the dielectric effect correction to a formation correction, so Bespalov teaches the limitation “applying a dielectric effect correction to the impedance measurements.”  Regardless, as explained above, Hayman discloses the dielectric effect correction where the correction is related to the formation.
	2. Independent claim 14 is patentable because the combination Hayman, Bespalov, and Cheung do not teach each limitation of the claim.
Appellant arguments to the rejection of independent claim 14 under 35 U.S.C. § 103 is similar to the argument to claim 1, and therefore the Examiner’s response is the same as to claim 1, above. 


Respectfully submitted,
/CHRISTINE Y LIAO/Examiner, Art Unit 2864                                                                                                                                                                                            Conferees:
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864      
                                                                                                                                                                                                  /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Appendix A

    PNG
    media_image2.png
    1275
    987
    media_image2.png
    Greyscale